Title: To James Madison from Tobias Lear, 19 July 1803
From: Lear, Tobias
To: Madison, James



(private)
Dear Sir,
Boston, July 19th: 1803.
Since I had the pleasure of writing to you this forenoon, I have been favored with your acceptable letter of the 12th. inst. with its enclosures, for which I am much obliged. I have been on board the Constitution since writing to you in the morning; and am fully convinced that she will not be ready to sail until the 10th of Augt. Captn. Preble appears to be making every exertion to get the Ship ready, and strongly expresses his fears that he shall be accused of negligence or inactivity in preparing her for sea; but so many things are to be done, and some difficulty arising in getting the men at the present wages, that his best exertions will not answer his expectations. She will, however, be in complete order (perhaps better than when she was first sent to sea) when she sails from Port. She is a most capital Ship, and altho’ I am not, from experience, a fighting man, I should almost wish to have a fair rencounter with a ship of equal force.
Referring to my letter of this date I shall only add the sincere respect & attachment with which I am, dear Sir, Your most obedt. & obliged Sert
Tobias Lear.
 

   
   RC (DLC).



   
   Letter not found.


